Citation Nr: 1759463	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability of the right hand and fingers, to include as secondary to service-connected degenerative arthritis of the cervical spine.

2. Entitlement to service connection for arthritis of the hips, bilateral shoulders, left wrist and hand, and lumbar spine, to include as secondary to service-connected degenerative arthritis of the cervical spine.

3. Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis of the cervical spine.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972, to include service during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2011 and August 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the claims of service connection, there has been some confusion in the adjudicative process to date.  The Veteran had filed his claims, which were denied in August 2013, and a he filed a Notice of Disagreement with the denial.  
A Statement of the Case was issued in January 2015.  In response, the Veteran filed statements from his doctors in February 2015, as well as a written statement of his own.  A notation in the claims file in June 2015 stated that the statements received in February 2015 would be "considered as Form 9 Appeal."  (See Deferred Rating 06/22/2015.)  The appeals were then certified to the Board.  An email sent to the Veteran's then-attorney in September 2016 advised that the appeals had been closed because no Form 9 Appeal had been received.  (See Email Correspondence 09/29/2016.)  However, based on the documents of record and in an effort to afford the Veteran all due process, the Board finds that the appeals have been perfected and will proceed to adjudicate the claims.  See Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).s

The issues of entitlement to service connection for arthritis of the right hand and fingers, for arthritis of the hips, bilateral shoulders, left wrist and hand, and lumbar spine, and for entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

FINDING OF FACT

Throughout the appeals period the Veteran's cervical spine disability has been manifested by limitation of motion with flexion to 20 degrees; limitation of motion to 15 degrees or less and ankylosis have not been shown.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

No further notice is required regarding the downstream issues of a higher initial rating for the Veteran's cervical spine as it stems from the grant of service connection, and no prejudice has been alleged.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran has undergone VA examinations related to the disability on appeal.  See VA examinations in April 2011 and July 2013.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance there is no indication that staged ratings are warranted.

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  

The General Rating Formula provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Facts and Analysis

A September 2007 treatment note showed the Veteran's complaints of persistent pain in his neck since an injury in service.  He had recently been found to have a ruptured disc at C5-C6 and C6-C7.  He had a difficult time doing construction work and stated that from his point of view he was unemployable because of persistent pain and problems in his neck.   

A treatment note from November 2010 showed normal alignment of the cervical spine on X-ray.  The Veteran had full range of motion, although there was some limitation of extension of the neck due to pain.  

At the April 2011 VA examination the Veteran reported symptoms of paresthesia and numbness, but denied stiffness, fatigue, spasms, or decreased motion.  He had been in pain since an accident in service in 1970.  The pain was constant and was exacerbated by activity.  He could not lift anything during flare-ups of pain.  On examination there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone or atrophy of limbs.  There was generalized tenderness over the entire cervical region, with no evidence of ankylosis in the cervical spine.  Range of motion testing showed flexion to 30 degrees with pain at 25 degrees, extension to 30 degrees (with pain at the same degree); lateral flexion to 20 degrees bilaterally, and rotation to 25 degrees on the right and 30 degrees on the left, all with pain at the end point.  The VA examiner noted a diagnosis of degenerative arthritis of the cervical spine with chronic pain and objective findings on X-ray as well as limitation of motion with objective evidence of pain.  

At the July 2013 VA examination, the Veteran's diagnosis of cervical spine arthritis as a result of a crush injury in service.  He had not undergone any surgery on his spine, but had received 6 epidural steroid injections for pain treatment.  (See Legacy Content Manager, C&P Exam, received 07/16/2003, p. 25-32.)  He had previously worked as a carpenter and home builder, but had stopped working years before.  He reported experiencing flare-ups which were described as increased pain with motion and being unable to move his neck very much.  Range of motion testing showed forward flexion to 20 degrees, extension to 20 degrees, right lateral motion to 
15 degrees, left lateral motion to 20 degrees, and lateral rotation to 20 degrees bilaterally, all without any objective evidence of painful motion.  There was no additional limitation of motion with repetition.  There was no evidence of muscle spasm or guarding of the cervical spine and no evidence of tenderness to palpation.  Muscle strength and sensory perception were normal and reflexes were at 3+ (indicative of hyperactivity, with 2+ being normal).  There was no radicular pain or sign/symptoms due to radiculopathy.  The Veteran did not have intervertebral disc syndrome of the cervical spine and did not use a neck brace.  The examiner noted that the Veteran's disability resulted in decreased motion which impaired his ability to drive; this was the primary functional impact on the Veteran's employability.

After reviewing all of the evidence of record, to include that discussed above, the Board finds that the Veteran's disability picture with respect to his cervical spine is more nearly approximated by the currently assigned 20 percent disability rating.  In order for a higher disability rating to be warranted, the evidence would need to show limitation of flexion to 15 degrees or less or favorable ankylosis.  The Veteran's most recent range of motion testing in July 2013 showed flexion to 
20 degrees without objective evidence of pain and no evidence of ankylosis.  As such, the criteria for a rating in excess of 20 percent for cervical spine disability have not been met.

The Board acknowledges that the most recent cervical spine examination of record was July 2013 VA examination and that four years have passed since that time.  However, the Veteran has not submitted additional medical evidence nor has he asserted that his cervical spine disability has worsened since that time.  Without any evidence or allegations of worsening, the mere passage of time since the July 2013 VA examination does not impact its evidentiary value.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).  As such, the Board finds no basis for delaying a determination in this matter any longer with a remand.  The evidence of record is sufficient and the claim for an increased disability rating is denied.  38 C.F.R. § 4.71a.


ORDER

An initial disability rating in excess of 20 percent for degenerative arthritis of the cervical spine is denied.


REMAND

The Veteran seeks service connection for osteoarthritis of multiple body areas which have been only minimally developed to date.  The Veteran's service treatment records show that he sustained a crush injury in 1970 in Thailand when his right arm was caught between a five ton water truck and the truck's tractor.  Service treatment records specifically showed fractures of the right radius and ulna, with delayed healing, and a fractured right seventh rib.  The Veteran has variously asserted that his shoulders and lumbar spine also sustained injury, and that the arthritis in his right wrist and cervical spine had spread throughout his body.

Treatment records shows that the Veteran has a disability of the left wrist (he has undergone surgery in 2008 and 2012), as well as degenerative changes in the lumbar spine.  The Veteran has reported persistent pain in both shoulders and arms and in his low back since the injury in service.  The July 2013 VA examiner noted that the records in service did not show injuries beyond the right arm, regardless of the Veteran's statements that he had been diagnosed with cervical and lumbar spine disc herniation, broken ribs, bilateral shoulder dislocations, and an injury to the extensor tendon in the left hand. (See Legacy Content Manager, C&P Exam, received 07/16/2013, pp. 9-10.)  However, there is also an opinion from Dr. Trimble, dated in September 2014, stating that all orthopedic injuries were due to the crush injury in Thailand in 1970 based on a review of the record, to specifically include the left wrist and bilateral shoulders.  The Board notes that the rationale supporting this opinion is thin.  Additionally, the evidence is in conflict as to the residuals from the in-service injury.  As such, the Board finds that a VA examination to determine the exact nature and etiology of the Veteran's claimed disabilities, specifically arthritis in the hips, shoulders, left wrist and hand, and lumbar spine, is necessary on remand.

The July 2013 VA examination showed that the Veteran had limitation of motion his right hand and fingers in addition to X-ray evidence of osteoarthritis.  The Veteran is service-connected for a right wrist disability as a result of a crush injury in service which is rated as 40 percent disabling and includes osteoarthritis in the wrist.  The medical opinions obtained to date have addressed whether the Veteran's right hand symptoms, to include arthritis, were caused or aggravated by his cervical spine disability.  No opinion has been obtained with regard to whether the right hand symptoms or arthritis may have been caused or aggravated by the right wrist disability and the many surgeries performed on the wrist.  

The issue of entitlement to a total disability rating based on individual unemployability may be raised as an inferred claim when a Veteran submits a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378, 1381 (Fed. Cir. 2001).  In this instance, the Veteran has asserted that he is unable to work as a result of his service-connected disabilities.  

The record shows that the Veteran has multiple disabilities, including adjustment disorder currently rated as 50 percent disabling, a right wrist disability rated as 
40 percent disabling, a cervical spine disability rated as 20 percent disabling, a left hip scar rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  The Veteran's combined disability rating was 60 percent as of September 2007 and 80 percent as of October 2014.  Adjudication of the issue of entitlement to TDIU should include the entire appeals period and, where applicable, entitlement on an extraschedular basis. 

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an appropriate VA examination of his right hand and fingers to determine whether it is at least as likely as not (probability 50 percent or greater) that any current disability, to include arthritis, is the result of service or of any service-connected disability.  Specifically, the examiner should comment on the long-term effects of the 1970 crush injury in service and the residuals of his right wrist disability, to include all of the surgical treatment of that disability.

The examiner is asked to provide a comprehensive explanation or rationale for the opinions provided.

2. Afford the Veteran a VA examination to determine the exact nature of any disabilities affecting the Veteran's hips, shoulders, left wrist and hand, and lumbar spine.  The examiner should then offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that these disabilities were incurred in service, to include consideration of the 1970 crush injury in service.  The examiner is asked to comment on the service treatment records, on the Veteran's lay statements, and on the various medical opinions of record, to include Dr. Trimble's from September 2014.

The examiner is to also address the Veteran's contentions that the arthritis in his right wrist and cervical spine had spread throughout his body to affect the hips, shoulders, left hand and wrist, and lumbar spine.  The examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that any of these disabilities were caused by the service-connected right wrist and/or cervical spine disabilities.  If not, the examiner should offer an opinion as to whether it is at least at likely as not (probability 50 percent or greater) that any of these disabilities was aggravated (worsened beyond the normal course of the condition) by the service-connected right wrist and/or cervical spine disabilities.

The examiner should provide a comprehensive explanation or rationale for every opinion provided.

3. Develop and adjudicate the inherent claim of entitlement to TDIU, to include obtaining any necessary employment information and, if indicated, medical or other evidence regarding the effect of the Veteran's service-connected disabilities on his ability to function in an occupational environment and describe any identified functional limitations, to include, as applicable, any combined impact of all service-connected disabilities.

4. Then readjudicate the issues on appeal and, if all benefits sought are not granted in full, issue a Supplemental Statement of the Case.  After providing an opportunity to respond, return the issues to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


